Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/21 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanfield et al. (US 2013/0150654) (“Stanfield”).  Stanfield discloses: 

 fixation device 100 for securing a catheter to a tissue within a body and method of using the device (claim 20) [0033], the fixation device comprising: a shaft 102 defining a lumen 106 configured to receive the catheter (Figs. 1A,1B); and 5a plurality of anchors 112 disposed along the shaft, wherein each anchor of the plurality of anchors comprises a plurality of protrusive elements that is biased to an extended configuration (Fig. 1B) in which the plurality of protrusive elements extends radially from the shaft for engaging the tissue to secure the catheter to the tissue when the catheter is disposed within the lumen, and 10wherein the plurality of protrusive elements can be adjusted from the extended configuration to a collapsed configuration in which the plurality of protrusive elements are oriented parallel to the shaft (Fig. 1A).  
the plurality of anchors 112 is integral with the shaft.  (Fig. 1A)
20		the plurality of anchors is axially spaced apart from each other by a distance of about 0.1 mm to about 5 mm.  [0032]
each anchor of the plurality of anchors comprises a plurality of hinges at which the plurality of protrusive elements is pivotal 25with respect to the shaft.  Fig. 1A to Fig. 1B
the plurality of hinges comprises living hinges, elbow joints, or wire spring hinges.  Fig. 1A,1B
30		the plurality of protrusive elements of each anchor of the plurality of anchors extends in a proximal direction from the plurality26Attorney Docket No.: 39943-0088001 of hinges while the plurality of protrusive elements is arranged in the extended configuration. Fig. 1B 

the fixation device is made of one or more 10materials comprising polyurethane, silicone, carbothane, and elasthane.   [0026]
15		the plurality of protrusive elements of each anchor of the plurality of anchors is arranged about a circumference of the shaft.  (Figs. 1A,1B)
the protrusive elements of the plurality of protrusive elements are equally spaced apart from each other about the circumference 20of the shaft.  [0028]
the plurality of protrusive elements of each anchor of the plurality of anchors is disposed substantially flush with the shaft while the plurality of protrusive elements is arranged in the collapsed configuration.  (Fig. 1A)
the fixation device 100 is an implantable 5device.  [0002] [0033]
the plurality of protrusive elements of each anchor has a length of about 0.5 mm to about 5 mm.  Fig. 1A,1B (extrapolating size from where cannula ring 100 is implanted—“through tissue structure, such as the wall of a heart” [0033] [0032])
10	(claim 19)  An anchoring system for securing a catheter to a tissue within a body, the anchoring system comprising: a fixation device, comprising: a shaft defining a lumen configured to receive the catheter, and a plurality of anchors disposed along the shaft, 15wherein each anchor of the plurality of anchors comprises a plurality of protrusive elements that is biased to an extended configuration in which the plurality of protrusive elements extends radially from the shaft for engaging the tissue to secure the catheter to the tissue when the catheter is disposed within the lumen, and wherein the plurality of protrusive elements can be and a deployment tool for assembling the fixation device with the catheter, the deployment tool comprising a tubular housing configured to carry the fixation device, and the catheter secured therein, while the plurality of protrusive elements is arranged in 25the collapsed configuration. Fig. 1C, [0030] (see rejection for claim 1 for the rest of the claim not underlined)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield in view of Farnan et al. (US 2010/0249491) (“Farnan”).
Stanfield discloses the invention as substantially claimed but does not directly disclose the lumen being sized such that the catheter 15can be secured to the shaft via a friction fit.  Farnan, in the analogous art, teaches an introducer 52 with a shaft 55, the shaft (sheath) being constructed of a high density polyethylene having a low coefficient of friction to ensure that surgical devices move with ease through the lumen of the introducer 52; alternatively, a low friction coating can be applied thereto [0052].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the introducer (shaft of fixation device) of Stanfield to also incorporate these features thus deducing that the lumen would be sized such that the catheter can be secured to the shaft via a friction fit.
According to claim 10: the fixation device (introducer 52) of Farnan has a durometer of 70A to 60D. [0052]  
10.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield in view of Blaisdell et al. (US 5,935,098) (“Blaisdell”).
Stanfield discloses the invention as substantially claimed but does not directly disclose the shaft defines an interior profile along the lumen that includes protrusions and recessions wherein the interior profile of the shaft is 30complementary to an exterior profile of the catheter.  Blaisdell, in the analogous art teaches this feature of complementary protrusions and recessions to secure inner catheter and exterior sleeve together C4L34-44, C7L19-46, Figs. 1A-1C.  Therefore, it would have been obvious to a person having ordinary skill in the art before the .
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield.
Stanfield discloses the invention as substantially claimed but does not directly disclose the catheter comprises a housing of an implantable tissue stimulator.  Stanfield does disclose the fixation device (cannula ring 100) enables attachment of various devices or structures within a chamber of the heart or other vessel [0002]; creating a predictable opening through a tissue structure, such as the wall of the heart, enabling other devices to pass through and access the area on the opposing side of the tissue structure [0033]. Stanfield does not directly teach passing a tissue stimulator through the cannula ring but Stanfield would be able to pass this device through as easily as the others directly listed [0003,0005].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Stanfield to pass through a housing of an implantable tissue stimulator because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Stanfield.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/ Primary Examiner, Art Unit 3783